In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00294-CR
     ___________________________

      RYAN DELGADO, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1513165D


  Before Bassel, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      A jury found Appellant Ryan Delgado guilty of aggravated robbery with a

deadly weapon.      See generally Tex. Penal Code Ann. § 29.03. The jury assessed

Delgado’s punishment at nineteen years’ imprisonment, and the trial court sentenced

him in accordance with the jury’s assessment. On appeal, Delgado raises two issues,

arguing (1) that it was reversible error to allow evidence of two extraneous robberies

in a trial for aggravated robbery and (2) that the two additional acts of robbery, which

allegedly occurred within a five-hour time frame of the main offense, were not

contextual to the offense of aggravated robbery for which he was on trial. The State

argues that Delgado’s issues were not preserved by his objection at trial because the

objection was not made on the same basis on which he now appeals. Because we

hold that Delgado failed to preserve his arguments for our review, we affirm the trial

court’s judgment.

                                   II. Background

      Delgado was arrested and tried for the aggravated robbery of Bobbie Davis, a

deaf man who was eighty-four years old at the time of the trial. Delgado was allegedly

involved in two other robberies that occurred shortly before and after the aggravated

robbery in this case. Before trial, Delgado objected to the introduction of evidence

related to the other robberies. Specifically, Delgado stated,



                                            2
       Your Honor, I do object to the State[’s] being allowed to go into these
       extraneous acts -- excuse me -- one of which is alleged to have occurred
       prior to the primary offense, and it is uncharged. The other of which is
       alleged to have occurred shortly after the primary offense, and they
       intend to proceed on that without carrying that case along with the
       primary. And so, arguably, I guess they could prosecute him later for
       that.

             They’ve charged him with it, and I’m concerned about
       punishment issues if he’s convicted of that as well in addition to this
       case. I mean, if they’re going to bring it in, why don’t they carry them
       together[,] and that way the punishment runs concurrent?

       The trial court overruled Delgado’s objection on the basis that “those two

extraneous offenses [we]re contextual with the cause number that [they were]

proceeding on” and thus allowed the State to introduce evidence of them throughout

Delgado’s trial.

                                    III. Analysis

       In the argument section of Delgado’s brief, he combines his two issues, arguing

that the “EVIDENCE PERTAINING TO 2 UNCHARGED[1] ROBBERIES WAS

NOT ‘SAME TRANSACTION, CONTEXTUAL EVIDENCE’ AND [THAT]

THE ADMISSION OF SUCH EVIDENCE CONSTITUTES REVERSIBLE

ERROR.” Specifically, Delgado argues that the charged offense was a “discrete act

wholly independent of” the other robberies and that evidence of the other two

robberies should not have been admitted under Texas Rule of Evidence 404(b) as



     Although Delgado describes the two robberies as “uncharged,” the record
       1

demonstrates that only one of the two robberies was uncharged.

                                          3
same transaction, contextual evidence. 2 Before we consider Delgado’s combined

argument on its merits, we must first determine whether his argument was preserved

at trial.

        To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion sufficiently stating the specific grounds, if

not apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1);

Montelongo v. State, 623 S.W.3d 819, 822 (Tex. Crim. App. 2021). Further, the party

must obtain an express or implicit adverse trial-court ruling or object to the trial

court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Dixon v. State, 595 S.W.3d 216, 223

(Tex. Crim. App. 2020).

        An objection preserves only the specific ground cited.         Tex. R. App. P.

33.1(a)(1)(A); Tex. R. Evid. 103(a)(1)(B); Mosley v. State, 983 S.W.2d 249, 265 (Tex.

Crim. App. 1998) (op. on reh’g); see also Fierro v. State, 706 S.W.2d 310, 317–18 (Tex.

        2
            Texas Rule of Evidence 404(b) states,

        (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
        admissible to prove a person’s character in order to show that on a
        particular occasion the person acted in accordance with the character.

        (2) Permitted Uses; Notice in Criminal Case. This evidence may be
        admissible for another purpose, such as proving motive, opportunity,
        intent, preparation, plan, knowledge, identity, absence of mistake, or lack
        of accident. On timely request by a defendant in a criminal case, the
        prosecutor must provide reasonable notice before trial that the
        prosecution intends to introduce such evidence—other than that arising in
        the same transaction—in its case-in-chief.

Tex. R. Evid. 404(b) (emphasis added).

                                              4
Crim. App. 1986) (holding that general objection is insufficient to apprise trial court

of complaint urged and thus preserves nothing for review). A general or imprecise

objection suffices to preserve error only if the objection’s legal basis is obvious to the

trial court and opposing counsel. Resendez v. State, 306 S.W.3d 308, 313 (Tex. Crim.

App. 2009); Buchanan v. State, 207 S.W.3d 772, 775 (Tex. Crim. App. 2006). We

determine whether the specific grounds for the objection were apparent from the

objection’s context by looking at each situation individually. Heidelberg v. State, 144

S.W.3d 535, 538 (Tex. Crim. App. 2004). While no “hyper-technical or formalistic use

of words or phrases” is required in order for an objection to preserve an error, the

objecting party must still “let the trial judge know what he wants, why he thinks he is

entitled to it, and to do so clearly enough for the judge to understand him at a time

when the judge is in the proper position to do something about it.” Clark v. State, 365

S.W.3d 333, 339 (Tex. Crim. App. 2012) (quoting Pena v. State, 285 S.W.3d 459, 464

(Tex. Crim. App. 2009)).

      As set forth above, Delgado objected to the admission of evidence regarding

two extraneous robberies, one charged and one uncharged. Delgado’s objection can

best be characterized as a request for the trial court to join the trials on the charged

robbery and the aggravated robbery, paired with a general objection to the admission

of the evidence as to the uncharged robbery. While Delgado was not required to

identify the rule of evidence on which his objection was based, his objection

preserved only the specific grounds cited. See Rivas v. State, 275 S.W.3d 880, 887 (Tex.

                                            5
Crim. App. 2009); see also Tex. R. App. P. 33.1(a)(1)(A); Tex. R. Evid. 103(a)(1)(B);

Mosley, 983 S.W.2d at 265. Delgado’s imprecise objection sufficed to preserve only

the grounds that were obvious to the trial court and opposing counsel. See Resendez,

306 S.W.3d at 313. Accordingly, to determine whether the specific grounds for the

objection were apparent from the objection’s context, we look at this situation

individually. See Heidelberg, 144 S.W.3d at 538.

      Delgado argued in the trial court that evidence of the charged extraneous

robbery should not be admitted in the aggravated-robbery trial because he was

“concerned about punishment issues if he [were] convicted of [the charged

extraneous robbery] in addition to this case.” The trial court overruled Delgado’s

objection on the basis that the extraneous robberies “[we]re contextual with the cause

number that [they were] proceeding on.” Following the trial court’s ruling, Delgado

did not object to the trial court’s ruling or dispute the admission of the evidence on

the ground that the robberies were not contextual. In fact, as Delgado acknowledges

in his brief, there is no discussion in the record, other than the trial court’s ruling, as

to whether the evidence was admissible under Rule 404(b) as same transaction,

contextual evidence. Due to Delgado’s failure to object to the trial court’s ruling and

the lack of any other discussion on the matter, the trial court could not have inferred

that Delgado intended his objection to the charged robbery and the uncharged

robbery to be an objection that the two robberies did not constitute same transaction,

contextual evidence. See generally Tran v. State, No. 74040, 2003 WL 1799013, at *5

                                            6
(Tex. Crim. App. Apr. 2, 2003) (not designated for publication) (holding that appellant

failed to preserve error for review when he did not object to trial court’s ruling and

noting that even constitutional error may be waived on appeal if not preserved by

objection); Caron v. State, 162 S.W.3d 614, 618–19 (Tex. App.—Houston [14th Dist.]

2005, no pet.) (holding that error was not preserved because defendant did not object

to trial court’s ruling about “the Rule”). Therefore, because Delgado did not object to

the trial court’s ruling, or to the use of such evidence throughout the trial, 3 Delgado

failed to preserve for review the argument that he raises on appeal.4

      Accordingly, we overrule both of Delgado’s issues, which were encompassed

within his sole argument on appeal.




      3
       We note that even if we concluded that Delgado’s general objection
encompassed an objection that the extraneous-offense evidence did not constitute
same transaction, contextual evidence, Delgado failed to obtain a running objection or
object each time the objectionable evidence was offered. See Geuder v. State, 115
S.W.3d 11, 13 (Tex. Crim. App. 2003); Ethington v. State, 819 S.W.2d 854, 858–59 (Tex.
Crim. App. 1991). Therefore, assuming arguendo that Delgado initially preserved
error, his subsequent failure to object to the use of the evidence—which was
mentioned from the State’s opening statement through closing arguments—
constitutes forfeiture of that error. See Geuder, 115 S.W.3d at 13; Ethington, 819 S.W.2d
at 858–59.
      4
        Furthermore, we note that while Delgado’s summary of the argument
dedicates one sentence to mentioning that there was no discussion of whether the
extraneous robberies were relevant or prejudicial, Delgado similarly failed to present
that argument to the trial court. See Tex. R. App. P. 33.1(a)(1)(A).

                                           7
                                 IV. Conclusion

      Having overruled Delgado’s two issues, we affirm the trial court’s judgment.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 17, 2022




                                         8